[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE ANSWER TO INTERROGATORIES
[DATED SEPTEMBER 22, 1993]
The court orders the defendant, The Upjohn Company, to answer questions number 10 on page 7 and number 32 on page 17.
The court also orders Upjohn to comply with requests for production number 1 on page 17, numbers 2 and 3 on page 18 and number 6 on page 19.
Upjohn may use a stamp to put the word "Confidential" on each document it claims is confidential, but such stamp may not obscure any part of the text of such page. The court is of the firm opinion that this designation is sufficient to protect Upjohn. Any further order would amount to a finding CT Page 4920 that plaintiff's counsel will not comply with this oath as attorneys and officers of the court.
The plaintiffs are ordered to pay $0.12 per page for each document produced.
The court finds Upjohn's Protective Order dated May 2, 1994 is overly restrictive and, therefore, denies the Motion for a Protective Order dated November 9, 1993.
However, the court hereby restricts plaintiff's counsel from showing any documents supplied to them in accordance with this order and marked "Confidential" to any person outside of their law firm.
After the documents have been supplied to the plaintiff, the court will entertain further motions for an appropriate protective order.
Hurley, J.